Citation Nr: 1138717	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  06-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus pulposus, L5-S1, status post right hemilaminectomy and diskectomy, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for post-operative fracture, right lateral tibial condyle with chondromalacia patella, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for fracture, radial head, left elbow, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for mood disorder, currently rated as 30 percent disabling.

5.  Entitlement to a compensable rating for residuals of tonsillectomy.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU rating).

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2008, the Board remanded for further development.  Development has been completed and the case is once again before the Board for review.

In a September 2010 letter and again in a June 2011 letter, the Veteran's Attorney raised the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical discectomy, residuals of pneumonia, left lower lobe, and a left knee disorder.  These claims were denied by the Board in September 2008.  The Board's decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the Board does not have jurisdiction over them.  We observe, however, that no new claims involving these disabilities appear to have been raised at the RO level, and no apparent new evidence has been submitted to support these claims.  

The issues of entitlement to increased disability ratings for herniated nucleus pulposus, L5-S1, status post right hemilaminectomy and discectomy; post-operative fracture, right lateral tibial condyle with chondromalacia patella; a mood disorder; and residuals of tonsillectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  Further consideration as to the dependent issue of entitlement to a total disability rating based upon individual unemployability is deferred until the REMAND development is completed.


FINDING OF FACT

The Veteran's fracture, radial head, left elbow, has been manifested by complaints of pain, weakness, and tingling numbness, and flexion limited to 137 and extension to 0 degrees. 

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for fracture, radial head, left elbow, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5212 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

In the September 2008 remand, the Board instructed the RO to provide the Veteran with all notification pursuant to 38 U.S.C.A. §§ 5102, 5103, and 5103A, as interpreted by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), to include informing her that she may submit evidence showing the effects of any worsening or increase in severity of her disability upon her employment and daily life, providing at least a general description of the criteria necessary to demonstrate entitlement to a higher rating, and providing examples of the types of medical and lay evidence that she may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  The Board also indicated that the RO was to obtain all records of VA medical treatment afforded to the Veteran subsequent to 2005, provide her with an updated VA examination for her service-connected disability, and to readjudicate the claim.  Subsequently, in a November 2008 letter, the RO provided the Veteran with notification compliant with Vazquez-Flores, obtained all outstanding VA treatment records, afforded her an examination for her fracture, radial head, left elbow in August 2009, and readjudicated her claim in a November 2010 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in June 2004 and November 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The June 2004 and November 2008 letters informed the Veteran that in order to establish a higher rating, the evidence would need to show that her service-connected disability had increased in severity.  She was informed of the type of evidence that could be submitted to support her claim.  The November 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the Veteran was not provided with both notification letters prior to the September 2004 rating decision, the claim was subsequently readjudicated in a November 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

The Board has also considered the United States Court of Appeals for Veterans Claims' (Court) decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held that for an increased compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.

The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  See Vazquez-Flores, 22 Vet. App. at 43-44.

As noted above, the Veteran received notice in compliance with the Vazquez-Flores decision in a November 2008 letter.

In any event, the Court's decision in Vazquez-Flores was vacated by the United States Court of Appeals for the Federal Circuit during the pendency of this appeal. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal, most recently in August 2009, for her service-connected left elbow disability.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In her September 2010 letter, the Veteran's Attorney requested new examinations for each of the Veteran's service-connected disabilities currently on appeal.  As will be discussed in the Remand portion of this decision, the Board finds that the Veteran should be scheduled for examinations for her service-connected herniated nucleus pulposus, L5-S1, status post right hemilaminectomy and discectomy; post-operative fracture, right lateral tibial condyle with chondromalacia patella; mood disorder; and residuals of tonsillectomy because the Veteran did not report for her previously scheduled examinations and to ensure there is a complete record upon which to render a decision.  However, as to the issue of an increased rating for fracture, radial head, left elbow, the Veteran reported for her scheduled examination and as discussed herein, there is no indication that the examination report is in any way inadequate.  Indeed, the Veteran's Attorney does not indicate that that the examination report is deficient, nor does she proffer any argument as to why the Veteran should be afforded a new examination for her left elbow disability.  Therefore, the Board does not find an additional examination for the service-connected left elbow is warranted.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  She declined to provide personal testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.  

Analysis

The Veteran essentially contends that her fracture, radial head, left elbow is more disabling than contemplated by the current 10 percent disability evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is right-handed.  In rating her service-connected disability, thus, when applicable, the ratings provided for the minor, as opposed to the major upper extremity should apply.  38 C.F.R. § 4.69.

The Veteran's left elbow has been evaluated under Diagnostic Code 5212, which pertains to impairment of the radius.  Under Diagnostic Code 5212, a rating of 10 percent is warranted where there is malunion of the radius with bad alignment.  A rating of 20 percent is warranted where there is nonunion of the radius in the upper half.  A rating of 20 percent (30 percent if major) is also warranted where there is nonunion in the lower half, with false movement without loss of bone substance or deformity.  A rating of 30 percent (40 percent if major) is warranted where there is nonunion in the lower half, with false movement with loss of bone substance (1 inch, 2.5 cms) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

On VA examination in September 2004, the Veteran reported that over the last few years she had numbness in the left arm going down to her little finger which she attributed to her service-connected left elbow disability.  The examiner noted that the Veteran had cervical spine problems.  Presently, the Veteran only had pain in her left elbow when it rained.  It was noted that she was right handed.  Evaluation of the Veteran revealed full motion of the left elbow from 30 degrees to 180 degrees, and full pronation and supination.  There was no pain over the radial head area, there was good grip strength, and there was good muscle power against resistance in both flexion and extension of the left elbow.  X-rays showed that there were no abnormalities of the radial head or other aspect of the elbow.  The examiner noted that if the Veteran had a fracture, it completely healed as there was no deformity of the radial head.  The diagnosis was old fracture of left radial head of the left elbow, healed.  The examiner noted that there was no residual symptomatology except some subjective aching in the elbow when it rained.  The examiner concluded that there was no functional impairment attributed to the left elbow disability.  

A July 2006 VA treatment record noted the Veteran's complaints of tingling and numbness below the elbow and having to shake her hands to improve her symptoms. 

An August 2008 neurological study of the left elbow showed that the medial sensory nerve action potential (SNAP) had normal amplitude and conduction velocity, the left ulnar SNAP had mildly reduced amplitude with normal conduction velocity, electromyography (EMG) of the left first dorsal interosseus muscle did not document any pathological spontaneous activity, and the motor unit action potential (MUAPS) under voluntary control was essentially normal.  The physician found that this was a mildly abnormal study, and mildly decreased left ulnar SNAP indicated a mild left ulnar neuropathy which could not be explained by cervical radiculopathy.  The ulnar motor study did not document any severe slowing across the left elbow but mild ulnar neuropathy at the elbow affecting sensory nerve fibers in particular appeared possible.  The physician noted the Veteran's report of a history of left elbow fracture, and that the Veteran may have a mild ulnar nerve compression within the forearm as she reported frequently leaning on the forearm on the ulnar aspect.  

X-rays of the left elbow revealed no fracture or arthritic changes with soft tissues appearing normal.  The impression was a normal left elbow.  X-rays of the forearm, to include the elbow and wrist joints, showed a possible old fracture of the left ulnar styloid process but without acute fracture and normal soft tissues.

On VA examination in August 2009, the Veteran reported that her left elbow disability was manifested by pain, weakness, numbness, tingling, falling asleep, and an inability to carry things as she dropped things.  The examiner noted the Veteran's report of giving way and instability; without warning the whole left hand and elbow will go numb with pain radiating from the left elbow up to the neck.  The Veteran indicated that she was told that she had degeneration of the neck.  She wore splints in her writs.  

Physical examination of the left elbow revealed full extension and 137 degrees of flexion without pain.  There was no swelling, deformity, or unusual tenderness of the left elbow.  There was full extension and on acute flexion, there was numbness of the left hand.  There was some discomfort in the left shoulder and elbow on acute flexion of the left elbow.  The examiner observed bony prominence of the distal left ulnar and what appeared to be shortening of the radius in relation to the distal ulnar bone which was more prominent and loose/lax of the distal ulnar carpal joint but not pain.  The examiner noted that the Veteran broke her left wrist twice as a child.  

Range of motion of the left wrist was the same on passive and active testing.  Palmar flexion was to 54 degrees, dorsi-extension was to 65 degrees, ulnar deviation was to 30 degrees, and radial deviation was to 20 degrees.  Pronation was full and another 5 degrees and then facing the body another 10 degrees.  Supination and pronation of the left elbow was 52/52.  Repeat supination/pronation of the left was 50/45 degrees.  (The examiner noted that the week before, supination and pronation of the forearms was 80/80.)  Additionally, there was no deformity of the left elbow and no subluxation was found.  There was no swelling, or pain in the left wrist or elbow on range of motion.  There was tenderness on the outer aspect of both elbows but more so on the left elbow with the Veteran indicating left little finger numbness.  Deep tendon reflexes of the radial and ulnar seemed present and normal; and motor strength and grip was stronger on the right side.  The examiner noted that the Veteran grimaced with repeated motion but there was no additional limitation after three repetitions of range of motion.  

The diagnosis was healed fracture of the left radial head and ununited old fracture of the ulnar styloid process of the left wrist.  As to the mild decrease of full flexion, supination, and pronation of the left elbow, the examiner opined that it was as likely that the mild loss of range of motion was related to the Veteran's service-connected left elbow disability.  As to the Veteran's symptoms of discomfort and tingling and numbness in the left upper extremity, the examiner found that these symptoms were not secondary to her service-connected radial head fracture.  In support of his conclusion, the examiner noted that he reviewed the Veteran's recent VA examination reports, as well as her August 2008 neurological evaluation and service treatment records.  

Based on review of the evidence, the Board finds that the criteria for a higher disability evaluation for fracture, radial head, left elbow have not been met.  There is no indication of nonunion of the radius in the upper half to warrant a 20 percent evaluation.  See  38 C.F.R. § 4.71a, Diagnostic Code 5212.  The evidence clearly shows that the left radial head fracture is completely healed.  

The Board also has also considered other potentially applicable diagnostic codes to determine whether the Veteran would be entitled to a higher disability evaluation.  Diagnostic Code 5205 provides for a 30 percent evaluation for favorable ankylosis of the minor elbow at an angle between 90 degrees and 70 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5205.  Diagnostic Code 5206 provides that flexion of the minor forearm limited to 90 degrees is rated 20 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  Diagnostic Code 5207 provides that extension of the minor forearm limited to 75 degrees is assigned a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  Diagnostic Code 5208 provides that forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  Diagnostic Code 5213 provides for a 20 percent rating, for either the major or minor forearm, where there is limitation of pronation beyond the last quarter of arc the hand does not approach full pronation, or there is bone fusion with the hand fixed near the middle of the arc or moderate pronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

However, ankylosis of the left elbow has not been shown.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Significantly, as noted above, the Veteran has demonstrated range of motion.  Moreover, flexion of the Veteran's left forearm flexion has always exceeded 90 degrees, and the Veteran has had full extension on examination.  Additionally, there is no evidence that when motion is lost beyond the last quarter of arc that the hand does not approach full pronation, or of a bone fusion with the hand fixed near the middle of the arc or moderate pronation. 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5208, 5213.

Diagnostic Code 5209 provides ratings for other impairment of the flail joint.  Joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, is rated 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5209.  Diagnostic Code 5210 provides that nonunion of the radius and ulna, with flail false joint, is rated 40 percent disabling for the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5210.  Diagnostic Code 5211 provides for ratings based on impairment of the ulna.  Nonunion in the lower half is rated 20 percent for the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  However, there is no evidence of a joint fracture, flail joint impairment, nonunion of the radius and ulna, or nonunion of the ulna.  38 C.F.R. § 4.71a, Diagnostic Codes 5209-5211.

As to the neurological symptoms described above, the August 2009 VA examiner specifically determined that such were not related to the Veteran's service-connected left elbow, and there is no competent evidence to the contrary.  Therefore, consideration of the neurological codes is not necessary in conjunction with the pending appeal.

Consideration has also been given to functional loss due to pain, weakened movement, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the August 2009 VA examiner indicated that it would be speculative to comment on range of motion, fatigability, incoordination, pain, or flare-ups beyond that noted in the report, he indicated that the Veteran did not demonstrate additional limitation after three repetitions of range of motion.  Accordingly, the Board is unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45.  Therefore, the current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to her left elbow disability. See 38 C.F.R. §§ 4.1, 4.10.

In reaching the above conclusions, with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of her left elbow disability.  The Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing pain, weakness, numbness, etc.; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations and in VA treatment records.  She is competent to provide statements regarding her current symptomatology, and the Board finds that the Veteran's statements are credible.  However, to the extent that the Veteran has attributed neurological symptoms to her left elbow disability, the Board finds that she is not competent to make such a conclusion.  In this regard, these statements do not constitute competent medical evidence that could refute the findings reached by the VA examiner.  The Veteran's statements are offered by a lay person with no medical training who is not qualified to render an opinion concerning the etiology of any neurological symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (noting that a lay person with no medical training is not qualified to render an opinion concerning medical diagnosis).  Having considering the Veteran's reports along with findings from the Veteran's VA examinations and VA treatment reports, the Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's treatment reports and her VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Accordingly, an evaluation is excess of the current 10 percent evaluation for fracture, radial head, left elbow is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased  evaluation for fracture, radial head, left elbow at any time during the period pertinent to this appeal, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for her left elbow disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

ORDER

Entitlement to an increased rating for fracture, radial head, left elbow, currently rated as 10 percent disabling is denied.


REMAND

Pursuant to the Board's September 2008 remand, the Veteran was scheduled for examinations in conjunction with her claims for increased evaluations for her service-connected herniated nucleus pulposus, L5-S1, status post right hemilaminectomy and discectomy; right lateral tibial condyle with chondromalacia patella; mood disorder; and residuals of tonsillectomy.  The RO scheduled the Veteran for an examination on May 26, 2009, for her mood disorder; and an examination on May 30, 2009, for her spine disorder.  However, she failed to report to those examinations.  No excuse involving good cause was proffered and none is apparent from review of the record.  Subsequently, an examination was scheduled on June 8, 2009, for her residuals of tonsillectomy but the examination was apparently cancelled due to the Veteran's failure to report to her previously scheduled examinations in May 2009.  No examination was conducted for the right knee disability.  

As discussed above, the Veteran reported to an August 2009 examination for her left elbow disability.  Additionally, in her September 2010 letter, the Veteran's Attorney requested that the Veteran be provided new examinations to determine the current level of severity of her disabilities.  Therefore, to provide the Veteran the benefit of the doubt as for the reasons why she did not report to her scheduled examinations and to ensure that there is a complete record upon which to make a decision, the Board finds that the Veteran should be scheduled for examinations to determine the current levels of severity of her service-connected herniated nucleus pulposus, L5-S1, status post right hemilaminectomy and discectomy; right lateral tibial condyle with chondromalacia patella; mood disorder; and residuals of tonsillectomy, and the claims must be readjudicated. 

The Veteran's TDIU claim is deferred pending the outcome of the increased rating claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a  VA orthopedic and neurological examination identify all pathology and functional impairment involving her herniated nucleus pulposus, L5-S1, status post right hemilaminectomy and discectomy and right lateral tibial condyle with chondromalacia patella.  The claims folder must be made available to the examiners for review before the examinations.  All tests and studies deemed helpful by the examiners should be conducted in conjunction with the examinations.  The examiners are requested to fully describe all pathology and functional impairment, providing an explanation as to the cause or source of all symptoms identified.

A complete rationale for all opinions expressed should be provided.  If the examiners are unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and an explanation as to why providing an accurate and informed opinion would require speculation should be provided.

2.  Schedule the Veteran for a VA psychiatric examination to identify the level of functional impairment resulting from her mood disorder.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is also requested to provide a medical opinion as to the Veteran's overall employability, specifically identifying all disabilities impacting upon her employability.

A complete rationale for all opinions expressed should be provided.  If the examiners are unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and an explanation as to why providing an accurate and informed opinion would require speculation should be provided.

3.  Schedule the Veteran for a VA otolaryngology examination to identify the level of functional impairment resulting from her residuals of tonsillectomy.  Based upon examination of the Veteran and review of her pertinent medical history, the examiner is requested to clearly identify all currently present disorders of the throat, including 1) the presence and/or absence of any hoarseness or inflammation of the vocal cords or mucus membrane, 2) the presence and/or absence of any thickening or nodules of the vocal cords, 3) the presence and/or absence of any esophageal carcinoma, and 4) the presence and/or absence of any dysphagia.  With regard to each currently present disorder of the throat, particularly dysphagia and esophageal carcinoma, if any, the examiner should provide an opinion with respect to whether such disorders are etiologically related to the Veteran's tonsillectomy.

A complete rationale for all opinions expressed should be provided.  If the examiners are unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and an explanation as to why providing an accurate and informed opinion would require speculation should be provided.

4.  Notify the Veteran that it is her responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notices scheduling the examinations were sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and her Attorney a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Heather J. Harter 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


